[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                    For the First Circuit


No. 00-1791

                 KIMBERLY L. CANNON-ATKINSON,

                    Plaintiff, Appellant,

                              v.

                   WILLIAM S. COHEN, ETC.,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                            Before

                    Selya, Stahl and Lynch,

                       Circuit Judges.


     Jean D. Larosiliere on brief for appellant.
     Guillermo Gil, United States Attorney, Miguel A. Fernández
and Fidel A. Sevillano, Assistant Untied States Attorneys, on
brief for appellee.




                        April 10, 2001
         Per    Curiam.      In    this    appeal,    the     plaintiff,    a

disappointed job-seeker, challenges the district court's grant

of summary judgment in favor of her prospective employer (the

United States Navy).      See Cannon-Atkinson v. Cohen, 95 F. Supp.

2d 70, 76 (D.P.R. 2000).      We previously have acknowledged that

when a trial judge accurately takes the measure of a case,

applies the proper legal standards, and articulates a convincing

rationale, "an appellate court should refrain from writing at

length to no other end than to hear its own words resonate."

Lawton v. State Mut. Life Assur. Co., 101 F.3d 218, 220 (1st

Cir. 1996); accord Cruz-Ramos v. Puerto Rico Sun Oil Co., 202

F.3d 381, 383 (1st Cir. 2000); Ayala v. Union de Tronquistas,

Local 901, 74 F.3d 344, 345 (1st Cir. 1996); Holders Capital

Corp. v. California Union Ins. Co. (In re San Juan Dupont Plaza

Hotel Fire Litig.), 989 F.2d 36, 38 (1st Cir. 1993).                 This is

such an instance.    Consequently, we affirm the judgment below on

the basis of the lower court's opinion.

         We    add   only   that   the    issue   here   is   not,   as    the

plaintiff assumes, whether she might in fact have been a better

prospect for the employer.         Rather, the issue is whether the

employer's reasons for selecting another applicant (Marrero) to

fill the vacant position were pretextual.            See Feliciano de la

Cruz v. El Conquistador Resort & Country Club, 218 F.3d 1, 6


                                   -3-
(1st Cir. 2000); Smith v. F. W. Morse & Co., 76 F.3d 413, 421

(1st Cir. 1996).    We have carefully canvassed the record and,

like the district court, Cannon-Atkinson, 95 F. Supp. 2d at 75,

we have found no significantly probative evidence sufficient to

create a genuine dispute as to pretext.

            We need go no further.    We reject the plaintiff's

appeal   for substantially the reasons elucidated in Judge Pérez-

Giménez's thoughtful rescript.    See id. at 73-76.



Affirmed.    See 1st Cir. R. 27(c).




                               -4-